DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 18 July 2022 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claim 95 has been rejoined in view of the amendments made to the claim.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Interpretation
For the purposes of examination under prior art, the term “PEG-dioleoyl” is understood to refer to a molecule comprising PEG and two oleoyl groups. It is not understood to be limited to a specific molecule. As such, a compound such as DOPE-PEG-antibody (wherein an antibody is a targeting ligand) is understood to be a form of “PEG-dioleoyl”, wherein DOPE refers to dioleoyl phosphatidylethanolamine.
The examiner notes that the term “processing” appears to have been defined on page 17, at least paragraph 00117 of the instant specification.
The instant claims recite the term “carbocyclylene.” This appears to be a well-known term of art. See e.g. Lippard et al. (US 2014/0343139 A1), paragraph 0133.

“Salt or Isomer Thereof” – No Rejection Under 35 U.S.C. 112
Claim 1 recites various limitations such as the following.

    PNG
    media_image1.png
    107
    432
    media_image1.png
    Greyscale

As best understood by the examiner, the claim language “or a salt and/or isomer thereof” does not appear to be subject to a rejection under 35 U.S.C. 112. Applicant has defined the term “isomer” in the instant specification on page 132, paragraph 00514. Applicant has defined the term “salt” as of pages 135-136, paragraph 00526 of the instant specification. As such, the skilled artisan would have known what would have been meant by the term “salt”, and what would have been meant by the term “isomer”, and would have considered these terms to have been adequately described.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8, 13, 15, 96-97, and 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan (“Liposomal Formulations for Nucleic Acid Delivery” Obtained from http://arbutusbio.com/docs/Liposome_Formulations_Proof_for_Distribution.pdf on 10 August 2020, originally published 2007, pages 237-270) in view of Iden et al. (Biochimica et Biophysica Acta 1513 (2001) 207-216).
MacLachlan is drawn to liposomal formulations for nucleic acid delivery, as of MacLachlan, page 237, title.
As to the steps of claim 1 involving mixing the ionizable lipid, nucleic acid, and PEG lipid, MacLachlan teaches multiple methods of combining lipids with a nucleic acid to form a particle. See e.g. MacLachlan, page 243, section 9.3.1. MacLachlan teaches cationic lipids on page 239, section 9.2.1, section heading.
As to step (b) of claim 1, MacLachlan teaches the following, as of page 242, section 9.2.4 entitled “active targeting,” relevant text reproduced below.

It is unlikely that addition of targeting ligands to delivery systems that are rapidly removed from the circulation will result in delivery exceeding that achieved by systems that display passive disease site targeting. For this reason many investigators have pursued approaches involving the addition of targeting ligands to sterically stabilized and charge shielded systems, such as those containing PEG lipids [71,72,75–77]. This approach has been advanced, in part, by the development of the so-called postinsertion technique [78]. Postinsertion allows for the insertion of ligand–PEG–lipid conjugates into preformed liposomes containing encapsulated NA. This represents a significant improvement on earlier approaches in which ligands were chemically coupled to preformed liposomes, an approach limited by suboptimal coupling efficiencies, or where ligand–lipid conjugates were incorporated in the first stages of the formulation process, an approach limited by the resulting negative impact on NA encapsulation efficiency and subsequent suboptimal presentation of the targeting ligand.

As such, MacLachlan teaches the benefits of combining a pegylated lipid with a liposome after the liposome is formed.
MacLachlan differs from the claimed invention because MacLachlan does not appear to clarify that there is PEG in both the initial particle and the material being post-inserted.
Iden et al. (hereafter referred to as Iden) is drawn to a comparison between liposomes made by post-insertion to liposomes made by prior methods, as of Iden, page 207, title and abstract. The post-insertion method of Iden appears to entail the formation of micelles comprising PEG and an antibody targeting ligand, as of Iden, pages 209-210, section 2.6, followed by transfer of the antibody to the liposome, as of Iden, page 210, section 2.7. The examiner has reproduced below section 2.7 of Iden.

    PNG
    media_image2.png
    507
    646
    media_image2.png
    Greyscale

As such, the pre-formed liposomes prior to post-insertion comprise 4 mol% PEG, as of the above-reproduced paragraphs. The IgG micelles referenced in the above-reproduced paragraph also comprise PEG, as of Iden, page 210, left column, top paragraph, reproduced below.

    PNG
    media_image3.png
    365
    627
    media_image3.png
    Greyscale

Iden differs from the claimed invention because Iden does not teach a nucleic acid being encapsulated.
It would have been prima facie obvious for one of ordinary skill in the art to have included pegylated lipid both in the initial liposome as well as the material being post-inserted. Iden teaches that both the initial liposome and the material being post-inserted have lipids bound to PEG. As such, in making a nucleic acid containing liposome, as of MacLachlan, the skilled artisan would have been motivated to have included PEG both with the initial liposome as well as with the post-inserted material in order to have predictably formed a liposome capable of delivering a nucleic acid with a reasonable expectation of success. The skilled artisan would have been motivated to have made this modification because MacLachlan specifically cites reference #78 on page 242 of MacLachlan, and reference #78 is the Iden reference.
As to claim 1, the claim requires a specific structure of the PEG-lipid. MacLachlan teaches the following PEG-lipids, as of page 245, Table 9.1, reproduced in part below.

    PNG
    media_image4.png
    690
    815
    media_image4.png
    Greyscale

MacLachlan teaches PEG-DSPE in lines #7, #16, and #24. This is understood to read on the required “PEG-distearyl.”
As to claim 1, the claim requires additional processing step after the post-insertion has occurred. This appears to be taught at least as of Iden, page 210, left column, section 2.7, in which Iden teaches purification steps such as processing on a chromatography column after the post-insertion has occurred. As such, the skilled artisan would have been motivated to have conducted processing steps after the post-insertion, as required by the instant claims.
As to claim 3, and in the alternative to the above-reproduced paragraphs, MacLachlan teaches a large number of steps that appear to be occurring in the absence of post-insertion and which the skilled artisan would have been motivated to have conducted prior to the post-insertion, as of MacLachlan, page 243, figure 9.2, reproduced below.

    PNG
    media_image5.png
    908
    922
    media_image5.png
    Greyscale

As to claim 8, Iden teaches that the precursor liposome comprising HSPC (hydrogenated soy phosphatidylcholine), as of Iden, page 209, right column, section 2.4.
As to claim 13, Iden teaches HSPC:CHOL:mPEG2000-DSPE at a 2:1:0.1 molar ratio, as of Iden, page 209, right column, section 2.4. Iden also teaches a ratio of molar ratio of 0.05:1 (micelle PL:liposomal HSPC), as of Iden, page 210, left column, section 2.7. As the molar ratio of HSPC to mPEG-DSPE in the liposome is 1:0.1, this appears to be 0.05 moles of mPEG-DSPE in the liposome to 1 mol of liposomal HSPC. As such, this appears to be an 0.05:0.05 molar ratio of liposomal pegylated lipid to pegylated lipid being inserted via the micelle. This appears to be within the claimed scope. However, even if, purely en arguendo, the amounts taught by Iden are not within the claimed scope, this would not have been sufficient to overcome the prima facie case of obviousness. Generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been provided. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of making a liposome via post-insertion are taught by the prior art; as such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of ratios of pegylated lipid in the original liposome vs. post-inserted pegylated lipid via routine experimentation.
As to claim 15, MacLachlan teaches filtration, as of page 243, figure 9.2, reproduced above.
As to claim 96, as best understood by the examiner, Iden appears to teach Mal-PEG2000-DSPE both as a lipid added initially to the liposome (first PEG lipid) and as a lipid added initially to the micelle then post-inserted into the liposome (second PEG lipid). Iden’s teaching of Mal-PEG2000-DSPE as an initially added PEG lipid is as of Iden, page 209, left column, bottom paragraph, section 2.4. Iden’s teaching of Mal-PEG2000-DSPE as a second PEG lipid is as of Iden, paragraph bridging pages 209-210, section 2.6.
As to claim 97, Iden teaches the following, as of page 210, left column, relevant text reproduced below.

    PNG
    media_image6.png
    452
    564
    media_image6.png
    Greyscale

This appears to be a ratio of about 0.05 mol% PEG-lipid in the micelle (i.e. second PEG lipid) and 0.04 mol% PEG-lipid in the liposome (i.e. first PEG lipid), because the PEG lipid is 4 mol% of the liposome. This appears to be about 1.2:1 of the second PEG lipid to the first PEG lipid, which is within the claimed range. Even if, purely en arguendo, the numerical values taught by Iden were not in the required range, this would not be sufficient to overcome the applied rejection, because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I), second paragraph.
As to claim 99, MacLachlan teaches mRNA as of at least page 261, bottom half of page and figure 9.12.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan (“Liposomal Formulations for Nucleic Acid Delivery.” Obtained from http://arbutusbio.com/docs/Liposome_Formulations_Proof_for_Distribution.pdf on 10 August 2020, originally published 2007, pages 237-270) in view of Iden et al. (Biochimica et Biophysica Acta 1513 (2001) 207-216), the combination further in view of Balbino et al (Colloids and Surfaces B: Biointerfaces 111 (2013), pages 203-210).
MacLachlan is drawn to liposomal formulations for nucleic acid delivery and methods for making such liposomal formulations. Iden provides more information on the post-insertion technique for inserting a lipid into a liposome. See the rejection above over the combination of MacLachlan in view of Iden.
Neither MacLachlan nor Iden teach turbulent or microfluidic mixing.
Balbino et al. (hereafter referred to as Balbino) is drawn to microfluidic devices for formulating liposomes comprising a nucleic acid, as of Balbino, page 203, title and abstract. The liposomes of Balbino can be used to deliver a therapeutic nucleic acid, as of Balbino, page 203, title and abstract. The method of Balbino can be used to form small and homogeneous particles, as of Balbino, page 207, right column, section 3.3, third paragraph in section.
Balbino does not teach the post-insertion method.
It would have been prima facie obvious for one of ordinary skill in the art to have used the microfluidic device of Balbino to have mixed ingredients, as of MacLachlan in view of Iden. MacLachlan in view of Iden are drawn to methods of making a lipid nanoparticle for delivery of a nucleic acid, as in MacLachlan. Balbino is drawn to using microfluidics for mixing ingredients to form a lipid nanoparticle, and the method of Balbino appears to result in small and homogeneous particles. As such, the skilled artisan would have been motivated to have used the microfluidic methods of Balbino to have predictably mixed the ingredients in MacLachlan in order to have predictably formed a lipid nanoparticle with a reasonable expectation of success.


Claims 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan (“Liposomal Formulations for Nucleic Acid Delivery.” Obtained from http://arbutusbio.com/docs/Liposome_Formulations_Proof_for_Distribution.pdf on 10 August 2020, originally published 2007, pages 237-270) in view of Iden et al. (Biochimica et Biophysica Acta 1513 (2001) 207-216), the combination further in view of Oliver et al. (WO 2015/082080 A1).
MacLachlan is drawn to liposomal formulations for nucleic acid delivery and methods for making such liposomal formulations. Iden provides more information on the post-insertion technique for inserting a lipid into a liposome. See the rejection above over the combination of MacLachlan in view of Iden.
None of the above references teach a lipid with the recited structure (and with the structure required by the elected species).
Oliver et al. (hereafter referred to as Oliver) is drawn to a lipid composition comprising a cationic lipid for lung specific delivery, as of Oliver, title and abstract. Said composition may be to deliver a nucleic acid, as of Oliver, e.g. page 24, Embodiment 66. Said composition comprises a lipid with the following structure, as of Oliver, figure in abstract, relevant structure reproduced below.

    PNG
    media_image7.png
    126
    299
    media_image7.png
    Greyscale

In the above-reproduced structure, each of R6 and R7 is individually and independently linear C11-C17 alkyl, and r is any integer from 15 to 130, as of Oliver, last sentence of abstract. Also see Oliver, page 13, Embodiment 38, which comprises the required PEG chain length.
Oliver does not appear to teach the post-insertion method.
It would have been prima facie obvious for one of ordinary skill in the art to have included the lipid of Oliver in the method of MacLachlan in view of Iden. The method of MacLachlan in view of Iden is useful for making a liposome for delivery of a nucleic acid. Oliver is also drawn to delivery of a nucleic acid, and teaches that the lipid with structure (IV) is useful for forming a lipid particle for delivery of a nucleic acid. As such, the skilled artisan would have been motivated to have included the lipid with the structure (IV), as of Oliver, in the method of MacLachlan in view of Iden, in order to have predictably formulated a lipid particle suitable for delivery of a nucleic acid with a reasonable expectation of success.
As to claim 46, Oliver teaches the structure

    PNG
    media_image7.png
    126
    299
    media_image7.png
    Greyscale

wherein each of R6 and R7 is individually and independently linear C11-C17 alkyl. Based upon this teaching, the skilled artisan would have been motivated to have selected a compound wherein R6 and R7 are both saturated C13 groups, resulting in two tetradecanoate (myristate) groups. Additionally, the value of r is any integer from 15 to 130, as of Oliver, last sentence of abstract, overlaps with the requirement that claimed variable “s” be an integer from 1 to 100. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 47, Oliver teaches the structure

    PNG
    media_image7.png
    126
    299
    media_image7.png
    Greyscale

wherein each of R6 and R7 is individually and independently linear C11-C17 alkyl. Based upon this teaching, the skilled artisan would have been motivated to have selected a compound wherein R6 and R7 are both saturated C13 groups, resulting in two tetradecanoate (myristate) groups. Additionally, the value of r is any integer from 15 to 130, as of Oliver, last sentence of abstract, overlaps with the requirement that claimed variable “s” be an integer of 45. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


Claims 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan (“Liposomal Formulations for Nucleic Acid Delivery.” Obtained from http://arbutusbio.com/docs/Liposome_Formulations_Proof_for_Distribution.pdf on 10 August 2020, originally published 2007, pages 237-270) in view of Iden et al. (Biochimica et Biophysica Acta 1513 (2001) 207-216), the combination further in view of Anderson et al. (US 2014/0161830 A1).
MacLachlan is drawn to liposomal formulations for nucleic acid delivery and methods for making such liposomal formulations. Iden provides more information on the post-insertion technique for inserting a lipid into a liposome. See the rejection above over the combination of MacLachlan in view of Iden.
None of the above references teach a lipid with the recited structure (and with the structure required by the elected species).
Anderson et al. (hereafter referred to as Anderson) is drawn to nanoparticulates comprising lipidoids for delivery of the nucleic acid siRNA, as of Anderson, title and abstract. Said composition may include PEG-2000 DMG, as of Anderson, paragraph 0209.
It would have been prima facie obvious for one of ordinary skill in the art to have included the lipid of Anderson in the method of MacLachlan in view of Iden. The method of MacLachlan in view of Iden is useful for making a liposome for delivery of a nucleic acid. Anderson is also drawn to delivery of a nucleic acid, as of the abstract of Anderson and teaches that PEG 2000 DMG is useful for forming a lipid particle for delivery of a nucleic acid. As such, the skilled artisan would have been motivated to have included the PEG 2000 DMG, as of Anderson, in the method of MacLachlan in view of Iden, in order to have predictably formulated a lipid particle suitable for delivery of a nucleic acid with a reasonable expectation of success.
As to claims 46 and 47, the PEG 2000 DMG of Anderson is understood to read on the required species of both claims 46 and 47. See the section above entitled “Note Regarding Chemical Terminology.”

Claim 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan (“Liposomal Formulations for Nucleic Acid Delivery.” Obtained from http://arbutusbio.com/docs/Liposome_Formulations_Proof_for_Distribution.pdf on 10 August 2020, originally published 2007, pages 237-270) in view of Iden et al. (Biochimica et Biophysica Acta 1513 (2001) 207-216), the combination further in view of Wheeler et al. (US 2005/0079212 A1).
MacLachlan is drawn to a method of making a particle for nucleic acid delivery. Iden is drawn to a method for incorporating a PEG lipid into said particle. See the rejection above over MacLachlan in view of Iden.
None of the above references teach generating a quantitative value of the nucleic acid encapsulated via ion exchange chromatography.
Wheeler et al. (hereafter referred to as Wheeler) is drawn to lipid particles comprising (DNA) plasmids, as of Wheeler, title and abstract. Wheeler teaches the following, as of page 10, relevant text reproduced below.

    PNG
    media_image8.png
    341
    470
    media_image8.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have used the ion exchange method of Wheeler to have analyzed the level of encapsulation of the nucleic acid in the method of MacLachlan. MacLachlan is drawn to a method of encapsulating a nucleic acid in a particle. As such, the skilled artisan would have been motivated to have analyzed the method of MacLachlan to have determined whether the nucleic acid of MacLachlan was successfully encapsulated. As Wheeler is drawn to a method for determining whether a nucleic acid is encapsulated, the skilled artisan would have been motivated to have used the method of Wheeler in order to have predictably determined whether the nucleic acid was encapsulated with a reasonable expectation of success.


Claim 98-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan (“Liposomal Formulations for Nucleic Acid Delivery.” Obtained from http://arbutusbio.com/docs/Liposome_Formulations_Proof_for_Distribution.pdf on 10 August 2020, originally published 2007, pages 237-270) in view of Iden et al. (Biochimica et Biophysica Acta 1513 (2001) 207-216), the combination further in view of Kauffman et al. (Nano Letters, Vol. 15, 2015, pages 7300-7306).
MacLachlan is drawn to liposomal formulations for nucleic acid delivery and methods for making such liposomal formulations. Iden provides more information on the post-insertion technique for inserting a lipid into a liposome. See the rejection above over the combination of MacLachlan in view of Iden.
None of the above references teach the required percentage of ingredients.
Kauffman et al. (hereafter referred to as Kauffman) is drawn to lipid nanoparticles for mRNA delivery, as of Kauffman, page 7300, title and abstract. The compositions of Kauffman have the following components, as of Kauffman, page 7301, relevant figures and tables reproduced below.

    PNG
    media_image9.png
    701
    984
    media_image9.png
    Greyscale

As to the required ionizable lipid of claim 98, Kauffman appears to teach between about 30-60 mol% ionizable lipid (known as C12-200) over the range of the original formulation and Libraries A-C.
As to the required phospholipid of claim 98, Kauffman teaches about 10-28 mol% phospholipid over the range of the original formulation and Libraries A-C.
As to the required structural lipid of claim 98, Kauffman teaches about 21.5 to about 46.5 mol% of cholesterol over the range of the original formulation and Libraries A-C.
As to the required PEG lipids, Kauffman teaches about 0.5 to about 3.5 mol% of PEG lipid over the range of the original formulation and Libraries A-C.
Kauffman differs from the claimed invention because Kauffman teaches that the PEG-lipid be mixed rather than post-inserted, as of the above-reproduced figure.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated a lipid nanoparticle comprising ionizable lipid, phospholipid, cholesterol, and PEG-lipid in the amounts taught by Kauffman to have been used in the lipid nanoparticle of MacLachlan in view of Iden. MacLachlan in view of Iden are drawn to a lipid nanoparticle that may be used to deliver mRNA, as of MacLachlan, at least page 261, bottom half of page and figure 9.12. The formulations of Kauffman appear to have been optimized for mRNA delivery. As such, the skilled artisan would have been motivated to have adjusted the formulations of MacLachlan in view of Iden to have had ionizable lipid, phospholipid, cholesterol, and PEG-lipid in the amounts taught by Kauffman for predictable delivery of mRNA with a reasonable expectation of success.
As to claim 98, the amounts of ionizable lipid, phospholipid (e.g. phosphatidylcholine), structural lipid (e.g. cholesterol), and PEG lipid taught by Kauffman are within the claimed amounts, as explained above.
As to claim 99, Kauffman teaches mRNA delivery, as of Kauffman, page 7300, title and abstract.



Claim(s) 1, 8, 14-15, 46-47, 96, and 98-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geall et al. (US 2014/0255472 A1).
Geall et al. (hereafter referred to as Geall) is drawn to liposomes comprising a lipid bilayer with a lipid encapsulating an immunogen encoding RNA, as of Geall, title and abstract. Geall teaches the following method in paragraph 0257, reproduced below.

    PNG
    media_image10.png
    217
    473
    media_image10.png
    Greyscale

As such, Geall teaches mixing a lipid solution comprising DlinDMA (which reads on the required ionizable lipid) with PEG conjugated DMG in ethanol, and then mixing this with RNA replicon in aqueous buffer. Geall also teaches a filtering step in the above-reproduced paragraph and in paragraph 0261, this is a processing step.
Geall is not anticipatory because Geall does not teach a second step of adding a PEG lipid to the nucleic acid lipid nanoparticle after it has been formed. Nevertheless, the examiner notes that the selection of any order of mixing ingredients is prima facie obvious. See MPEP 2144.04(IV)(C). In this case, the difference between Geall and the claimed invention is that Geall mixed the entirety of the PEG lipids with the solution comprising the nucleic acid. In contrast, in the claimed invention, some of the PEG lipids are mixed with the solution comprising the nucleic acid, whereas another proportion of the PEG lipids are added in a later step after the nucleic acid has already been mixed. The examiner understands this to amount to a difference in the order of mixing ingredients which would have been prima facie obvious.
As to claim 8, Geall teaches DSPC and cholesterol in paragraph 0257 – these read on the required phospholipid and structural lipid.
As to claim 14, Geall teaches microfluidic mixing in paragraphs 0033 and 0267.
As to claim 15, Geall teaches filtration in paragraph 0261.
As to claims 46-47, as best understood by the examiner, the PEG-conjugated DMG2000 of Geall (e.g. in paragraph 0261) reads on the requirements of these claims. As best understood by the examiner, the description of PEG conjugated DMG in paragraph 0258 as having a phosphoethanolamine group is not correct and PEG-DMG would have been expected to have had the recited structure.
As to claim 96, in the above rationale, the examiner takes the position that the PEG lipid can be added both before and after mixing with the nucleic acid. To the extent that the skilled artisan would have been modified to have modified Geall in this manner, the resultant process would have resulted in the first and second PEG lipids being the same.
As to claim 98, Geall teaches 40% DlinDMA (cationic ionizable lipid), 10% DSPC (phospholipid), 48% cholesterol (Structural lipid), and 2% PEG lipid in paragraph 0257. These appear to be mol%, as of Geall, paragraph 0012.
As to claim 99, although Geall does not teach the phrase “mRNA”, Geall does teach self-replicating RNA, as of Geall, paragraph 0036. As best understood by the examiner, the self-replicating RNA of Geall is mRNA as it would have been expected to have been read by the ribosome in vivo and to have encoded the immunogen (e.g. the RSV fusion protein), as of Geall, paragraph 0293.


Claim(s) 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geall et al. (US 20140255472 A1) in view of Wheeler et al. (US 2005/0079212 A1).
Geall is drawn to a method of making lipid nanoparticles for delivery of RNA encoding an immunogen. See the rejection above over Geall by itself. Geall suggests quantitating RNA via the RiboGreen kit in paragraph 0269.
Geall does not teach generating a quantitative value of the nucleic acid encapsulated via ion exchange chromatography.
Wheeler et al. (hereafter referred to as Wheeler) is drawn to lipid particles comprising (DNA) plasmids, as of Wheeler, title and abstract. Wheeler teaches the following, as of page 10, relevant text reproduced below.

    PNG
    media_image8.png
    341
    470
    media_image8.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have used the ion exchange method of Wheeler to have analyzed the level of encapsulation of the nucleic acid in the method of Geall. Geall is drawn to a method of encapsulating a nucleic acid in a particle and suggests quantitating the amount of RNA. As such, the skilled artisan would have been motivated to have analyzed the method of Geall to have determined whether the nucleic acid of Geall was successfully encapsulated, as Geall desires this in paragraph 0269. As Wheeler is drawn to a method for determining whether a nucleic acid is encapsulated, the skilled artisan would have been motivated to have used the method of Wheeler in order to have predictably determined whether the nucleic acid was encapsulated in the method of Geall with a reasonable expectation of success.

Response to Arguments
In applicant’s response on 13 June 2022, applicant argued that the prior art teaches a targeting ligand conjugated PEG, which is alleged to be distinct from the method recited in claim 1. See page 9 of applicant’s response on 13 June 2022.
In response, the examiner disagrees that the claims necessarily exclude targeting ligand conjugated PEG. The reason for this disagreement appears to be related to claim interpretation. Applicant appears to have interpreted claim 1 as requiring that the first and second PEG lipids as excluding a targeting ligand, whereas the examiner has interpreted claim 1 as not excluding a targeting ligand. See the section above entitled “Claim Interpretation” for greater detail as to how the examiner is interpreting claim 1. Similar issues were also discussed as of the interview summarized in the interview summary added to the file record on 1 July 2022.
The examiner has set forth a suggested amendment to claim 1 in order to overcome these issues. 


Suggested Claim Amendment to Claim 1
The examiner suggests the following as an example of an amendment to claim 1 that would appear to overcome all pending prior art rejections. This should not be construed as an indication of allowable subject matter.

Claim 1 (Suggested Amendment): A method of producing a nucleic acid lipid nanoparticle composition, the method comprising:
mixing a lipid solution comprising an ionizable lipid with a solution comprising a nucleic acid
thereby forming a precursor nucleic acid lipid nanoparticle, wherein the precursor nucleic acid lipid nanoparticle further comprises a first PEG lipid;
[[ ]] processing the precursor nucleic acid lipid nanoparticle;
adding a second PEG lipid to the precursor nucleic acid lipid nanoparticle thereby forming a modified nucleic acid lipid nanoparticle; and
processing the modified nucleic acid lipid nanoparticle, thereby forming the nucleic acid lipid nanoparticle composition,
wherein the molar ratio of the first PEG lipid to the second PEG lipid is in a range of about 1:100 to about 1:1, about 1:50 to about 1:1, about 1:25 to about 1:1, or about 1:10 to about 1:1,
wherein:
the first PEG lipid and second PEG lipid are independently selected from
1,2-dimyristoyl-sn-glycerol methoxypolyethylene glycol (PEG-DMG), 1,2-distearoyl-sn-glycero-3-phosphoethanolamine-N-[amino(polyethylene glycol)] (PEG-DSPE), PEG-disteryl glycerol (PEG-DSG), PEG-dipalmetoleyl, PEG-dioleyl, PEG-distearyl, PEG-diacylglycamide (PEG-DAG), PEG-dipalmitoyl phosphatidylethanolamine (PEG-DPPE), and PEG-1,2-dimyristyloxlpropyl-3-amine (PEG-c-DMA),
A compound of Formula (PL-I):

    PNG
    media_image11.png
    57
    225
    media_image11.png
    Greyscale

or a salt and/or isomer thereof, wherein:
R3 is -ORO;
RO is hydrogen or unsubstituted alkyl,
r is an integer between 1 and 100, inclusive;
L1 is optionally substituted C1-10 alkylene, wherein at least one methylene of the optionally substituted C1-10 alkylene is independently replaced with optionally substituted carbocyclylene, optionally substituted heterocyclylene, optionally substituted arylene, optionally substituted heteroarylene, O, N(RN), S, C(O), C(O)N(RN), NRNC(O), C(O)O, OC(O), OC(O)O, OC(O)N(RN), NRNC(O)O, or NRNC(O)N(RN);
D is a moiety obtained by click chemistry or a moiety cleavable under physiological conditions;
m is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10;
A is of the formula 
    PNG
    media_image12.png
    73
    211
    media_image12.png
    Greyscale

each instance of L2 is independently a bond or optionally substituted C1-6 alkylene, wherein one methylene unit of the optionally substituted C1-6 alkylene is optionally replaced with O, -N(RN), S, C(O), C(O)N(RN), NRNC(O), C(O)O, OC(O), OC(O)O, OC(O)N(RN), NRNC(O)O, or NRNC(O)N(RN);
each instance of R2 is independently optionally substituted C1-30 alkyl, optionally substituted C1-30 alkenyl, or optionally substituted C1-30 alkynyl; optionally wherein one or more methylene units of R2 are independently replaced with optionally substituted carbocyclylene, optionally substituted heterocyclylene, optionally substituted arylene, optionally substituted heteroarylene, N(RN), O, S, C(O), C(O)N(RN), NRNC(O), NRNC(O)N(RN), C(O)O, OC(O), -OC(O)O, OC(O)N(RN), NRNC(O)O, C(O)S, SC(O), C(=NRN), C(=NRN)N(RN), -NRNC(=NRN), NRNC(=NRN)N(RN), C(S), C(S)N(RN), NRNC(S), NRNC(S)N(RN), S(O) , -OS(O), S(O)O, OS(O)O, OS(O)2, S(O)2O, OS(O)2O, N(RN)S(O), S(O)N(RN), -N(RN)S(O)N(RN), OS(O)N(RN), N(RN)S(O)O, S(O)2, N(RN)S(O), S(O)N(RN), -N(RN)S(O)2N(RN), OS(O)2N(RN), or N(RN)S(O)2O;
each instance of RN is independently hydrogen, optionally substituted alkyl, or a nitrogen protecting group;
Ring B is optionally substituted carbocyclyl, optionally substituted heterocyclyl, optionally substituted aryl, or optionally substituted heteroaryl; and
p is 1 or 2,
and
A compound of Formula (PL-II)

    PNG
    media_image13.png
    72
    178
    media_image13.png
    Greyscale

or a salt and/or isomer thereof, wherein:
RO is hydrogen or unsubstituted alkyl
r is an integer between 1 and 100;
R5 is optionally substituted C10-40 alkyl, optionally substituted C10-40 alkenyl, or optionally substituted C10-40 alkynyl; and optionally one or more methylene groups of R5 are replaced with optionally substituted carbocyclylene, optionally substituted heterocyclylene, optionally substituted arylene, optionally substituted heteroarylene, N(RN), O, S, C(O), C(O)N(RN), NRNC(O), NRNC(O)N(RN), C(O)O, OC(O), -OC(O)O, OC(O)N(RN), NRNC(O)O, C(O)S, SC(O), C(=NRN), C(=NRN)N(RN), -NRNC(=NRN), NRNC(=NRN)N(RN), C(S), C(S)N(RN), NRNC(S), NRNC(S)N(RN), S(O) , -OS(O), S(O)O, OS(O)O, OS(O)2, S(O)2O, OS(O)2O, N(RN)S(O), S(O)N(RN), -N(RN)S(O)N(RN), OS(O)N(RN), N(RN)S(O)O, S(O)2, N(RN)S(O), S(O)N(RN), -N(RN)S(O)2N(RN), OS(O)2N(RN), or N(RN)S(O)2O; and
each instance of RN is independently hydrogen, optionally substituted alkyl, or a nitrogen protecting group,
wherein the nucleic acid nanoparticle does not include a ligand that permits cell targeting specificity.


Reasons Why Suggested Claim Amendment Overcomes Applied Rejections
The claim amendment excluding a ligand that permits cell targeting specificity appears to be adequately supported as of the instant specification on page 121 paragraph 00482. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See MPEP 2173.05(i), third paragraph in section. The examiner best understands the above-indicated portion of the specification to disclose a ligand that permits cell targeting specificity as an alternative element, as the specification indicates that this is present in some embodiments. As such, it may be excluded by the claim without being either new matter or subject to an indefiniteness rejection. Other claim amendments come from incorporating the subject matter of current claims 3 and 13.
The claim amendment excluding a ligand that permits cell targeting specificity overcomes the previously applied rejection over MacLachlan in view of Iden because both references require a ligand that permits cell targeting specificity. The skilled artisan would not have been motivated to have removed this from either MacLachlan or Iden as this ligand appears to be crucial to the function of the particles made by the methods of MacLachlan and Iden of targeting a specific cell and/or tissue type. The proposed modification cannot render the prior art unsatisfactory for its intended purpose, and removing the targeting ligand of MacLachlan and Iden would likely have done so. See MPEP 2143.01(V).
The examiner has proposed amending the subject matter of claim 13 into claim 1 in order to overcome the above rejection over Geall. Also, the claim amendment deleting the phrase “optionally” with regard to the precursor processing step and adding ratios of the first and second PEG lipid overcome the applied rejection over Geall. This is because, although Geall teaches a processing step, Geall does not teach conducting this step twice. Secondly, nothing in Geall would have motivated the skilled artisan to have optimized a ratio of PEG added in the initial step (first PEG lipid) and PEG added in a later step (second PEG lipid) as Geall does not explicitly teach PEG added in a later step.

Additional Relevant Prior Art
As an additional relevant reference, the examiner cites Huang et al. (US 2012/0201872 A1). Huang et al. (hereafter referred to as Huang) is drawn to formation of liposomes comprising siRNA and calcium phosphate encapsulated therein, as of Huang, title, abstract, and figure in abstract, reproduced below.

    PNG
    media_image14.png
    363
    579
    media_image14.png
    Greyscale

The examiner understands Huang to be particularly relevant because Huang teaches post-insertion, as of Huang, paragraphs 0213, 0232, 0295, and 0375. In paragraph 0232, Huang appears to teach that the post-inserted lipid can be a PEG-lipid conjugate that apparently does not comprise a targeting ligand.
Nevertheless, instant claim 1 requires that there is a first PEG lipid added in a non-post-insertion manner, and a second PEG lipid added via post insertion and/or post-addition. It is unclear from the teachings of the above-reproduced paragraphs whether Huang envisions adding PEG lipid via both non-post-insertion as well as post-insertion, or whether Huang envisions adding the entirety of the PEG lipid via post-insertion. In order to better understand what is envisioned by Huang, the examiner has reviewed references to Ishida and Perouzel, which were discussed in paragraph 0213 of Huang, and to Hoarau, which was discussed in paragraph 0375 of Huang. These references are discussed in greater detail below.
Ishida et al. (FEBS Letters, Vol. 460, 1999, pages 129-133). Ishida et al. (hereafter referred to as Ishida) is drawn to production of sterically stabilized liposomes which are pegylated, as of Ishida, page 129, title and abstract. Ishida teaches the following methods for making liposomes on page 130, left column, relevant text reproduced below.

    PNG
    media_image15.png
    292
    556
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    442
    568
    media_image16.png
    Greyscale

As such, as best understood by the examiner, while Ishida teaches post-insertion of pegylated lipids, the pegylated lipids that Ishida postinserts are either already coupled to targeting ligand (which is IgG immunoglobulin in the case of Ishida) or comprise a maleimide group which is intended to be used for binding to a targeting ligand. Ishida does not appear to teach or suggest post-insertion of a pegylated lipid that is not either bound to a targeting ligand or intended to be bound to a targeting ligand. As such, the teachings of Ishida appear to be similar to those of MacLachlan and Iden in that manner.
Perouzel et al. (Bioconjugate Chemistry, Vol. 14, 2003, pages 884-898). Perouzel et al. (hereafter referred to as Perouzel) is drawn to a liposome comprising plasmid DNA, as of Perouzel, page 884, title and abstract. Perouzel teaches the following preparation method, as of page 889, right column, relevant text reproduced below.

    PNG
    media_image17.png
    444
    666
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    250
    658
    media_image18.png
    Greyscale

As best understood by the examiner, in the above teachings, Perouzel appears to teach that all of the PEG lipid is post-inserted. Perouzel does not teach a first PEG lipid that is not post-inserted and a second PEG lipid that is post-inserted. As such, Perouzel is not anticipatory because it does not teach a first PEG lipid that is not post-inserted and a second PEG lipid that is post-inserted. In contrast, Perouzel only teaches a second PEG lipid that is post-inserted but not a first PEG lipid.
Hoarau et al. (Pharmaceutical Research, Vol. 21, No. 109, October 2004, pages 1783-1789). Hoarau et al. (hereafter referred to as Hoarau) is drawn to long circulating nanocapsules, as of Hoarau, page 1783, title and abstract. Hoarau teaches the following on page 1784, left column, relevant text reproduced below.

    PNG
    media_image19.png
    378
    558
    media_image19.png
    Greyscale

The examiner understands the above teaching to suggest that PEG-lipid be added either via conventional method OR via post-insertion. There does not appear to be a suggestion that some of the PEG-lipid be added via the conventional method and other PEG-lipid be added via post-insertion.
As such, for the above-indicated reasons, the instant claims are not anticipated by Huang, Ishida, Perouzel, or Hoarau.
 In selecting the references to be used in rejecting the claims, the examiner should carefully compare the references with one another and with the applicant’s disclosure to avoid an unnecessary number of rejections over similar references. The examiner is not called upon to cite all references that may be available, but only the "best." (See 37 CFR 1.104(c).) Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03, third paragraph. It is the examiner’s understanding that Huang, Ishida, Perouzel, and Hoarau, while relevant to the claimed subject matter, are not necessarily better than MacLachlan, Iden, and Geall, over which the instant claims are rejected above. This is because none of Huang, Ishida, Perouzel, or Hoarau teach a method in which a liposome is made by adding a first PEG lipid in a “conventional” manner and a second PEG lipid via post-insertion to the same liposome wherein both PEG lipids are not targeted in the same embodiment.
It is also the examiner’s position that the suggested amendment to claim 1 would result in claims that would not be rejected over Huang, Ishida, Perouzel, and Hoarau by themselves or in combination. This is at least because none of Huang, Ishida, Perouzel, or Hoarau teach a method of making a liposome in which a first PEG lipid is added via conventional methods and a second PEG lipid is added to the same liposome via post-insertion in the case of a non-targeted liposome. As such, there would have been no motivation for the skilled artisan to have optimized the ratio of first untargeted PEG lipid to second untargeted PEG lipid as none of the references suggest both PEG lipids in the same liposome.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612